                Case 2:21-mj-00089-DUTY Document 2 Filed 01/07/21 Page 1 of 1 Page ID #:2
                                                                                                                                N
                                                                                                                   ~.,~:        Q

                                                                                                                           -.   ~
 Submit this form bye-mail to:                                                                                                  3e~
                                                                                                             .
~riminlaktCounUocs-LAtscacd.ustourts.~v For Los Angeles criminal duty.
                                                                                                             D '                ~
CrimintakeCnurtDocs-SAPcatd.uscauru.gov For Santa Ana criminal duty.                                          ~                 ~      f~.,,,
                                                                                                                ... ~
                                                                                                                ~ _.            Z      ~'
CrimintakeCounUors-RS4~cacd.~scauns.~ov Eor Riverside criminal duty.

                                              UNITED STATES DISTRICT COURT                                                      cn
                                                                                                                                -.3
                                            CENTRAL DISTRICT OF CALIFORNIA

                                                                         CASE NUMBfiR:
UNITED STATES OF AMERICA                                                                          4:17CR00165-JST
                                                          PLAINTIFF
                    V.

                                                                                REPORT COMMENCING CRIMINAL
 Jabari Gamba Mackey
                                                                                                  ACTION
 USMS#                                                 DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT                                                                          ~~

All areas must be completed. Any area not applicable ox unknown should indicate "N/A".

 1 • The defendant was arrested in this district on 01/07/2021                    at8:30        Q AM ❑ PM
     or
    The defendant was arrested in the                      District of                     on           at                 ❑ AM ❑ PM

 2, The above named defendant is currently hospitalized and cannot be transported to Court for arraignment ar
    any other preliminary proceeding:           ~ Yes         Q No

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):                 [xJ Yes   ❑ No

4. Charges under which defendant has been booked:

     18 USC 3583, Violations of Conditions ofSupervised Release

S. Offense charged is a:         [ax Felony        ❑Minor Offense              ❑ Petty Offense        ❑Other Misdemeanor

6. Interpreter Required:         ~x No      ❑Yes         Language:

7• Year of Birth: 1979

8. Defendant has retained counsel;              []x No
          Yes    Name:                                                          Phone Number:

9• Name of Pretrial Services Officer notified: Vivian Villegas

ifl• Remarks (if any):

11. Name: America Bailon                                         (please print)

12. Office Phone N        b r: 13-$20-8325                                          13• Agency: USMS

14. Signature:                                                                      15• Date: 01/47/2021

CR-64(09/20)                                    REPORT COMMENCING CRIMINAL ACTION
